Citation Nr: 0519349	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-04 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neck disability.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from June 1991 to March 1998.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  During the course of 
the appeal, the veteran's claims file was transferred to the 
RO in Detroit, Michigan.

In April 2003, the Board directed that development of the 
veteran's claim be undertaken pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  Subsequently, the United States Court 
of Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (which allowed the Board to undertake the action 
necessary for a proper appellate decision) because, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In November 2003, the Board remanded the case in 
order for the RO to undertake the requested development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The weight of the objective evidence demonstrates that 
the veteran does not have current neck/cervical spine 
pathology.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002);  
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

By letters dated in March 2003 and April 2004, VA notified 
the veteran of his and VA's respective obligations with 
regard to obtaining evidence.  The April 2004 letter 
specifically requested that the veteran let VA know if there 
was any other evidence or information he thought would 
support his claim, and he was further advised to send any 
evidence in his possession that pertained to his claim.  The  
April 2004 letter informed the veteran of the evidence  
necessary to substantiate his claim for service connection.  

The October 1998 statement of the case (SOC) informed the 
veteran of the laws and regulations pertaining to service 
connection claims.  He was informed that  evidence submitted 
did not serve to show a current neck disability.  The October 
2002 and May 2005 supplemental statements of the case (SSOCs) 
collectively advised the veteran of the evidence of record, 
of the adjudicative actions taken, and of the reasons and 
bases for denial.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102  
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield  
supra.  First, it was impossible to give the notice prior to 
the initial adjudication of the claim currently on appeal.  
Further, the veteran subsequently received content- complying 
notice and proper VA process as described above.  

Upon receipt of a substantially complete application for  
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.   
See 38 C.F.R. § 3.159(c) (2004).  

The claims folder contains the veteran's service medical 
records and private treatment records.  The veteran was 
provided with VA examinations in December 1997 and September 
2002.  Pursuant to the Board's remand, the RO requested that 
the veteran complete releases of information in order for the 
RO to request records from the University of Michigan 
Healthcare System and the Carle Clinic.  The veteran did not 
return the requested releases.  The Board notes that the duty 
to assist is not always a one-way street and if he wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See  38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R.  § 
3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 112  (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App.  183 
(2002).  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The service medical records show that the veteran injured his 
lower back playing football in August 1987, resulting in 
fractured L4-5 vertebra.  He later underwent a fusion of L4-
L5.  He is service connected for status post spinal fusion, 
L4-L5, and for osteoarthritis of the thoracic spine.  The 
veteran contends that he has a neck disability as well.

During service in February 1997, the veteran was seen for 
outpatient physical therapy.  He reported soreness of the 
entire spine.  The objective evaluation noted decreased 
cervical, thoracic, and lumbar curvature, with increased 
muscle development over the left cervical paraspinal and 
right lumbar paraspinals.  On service separation examination 
in October 1997, the veteran reported upper and lower back 
pain.  No neck or cervical spine pathology was noted on 
examination.  

A VA examination was conducted in December 1997, while the 
veteran was still on active duty.  The veteran reported pain 
in his back, extending up into the neck area.  On 
examination, there was full range of cervical spine motion, 
with reports of pain.  Neurological testing was within normal 
limits.  X-rays of the cervical spine showed normal cervical 
curvature, and were otherwise within normal limits.  The 
diagnosis was neck pain referred pain to underlying pathology 
secondary to surgery of lumbosacral spine; X-ray normal.

A private medical record dated in October 2001 noted that the 
veteran was seen with complaints of neck pain.  On 
examination, the neck was supple, with no point tenderness.  

A VA examination was conducted in September 2002.  The 
veteran complained mainly of lower back pain, but indicated 
that he also believed "that he is developing a neck and 
thoracic spine condition as a result of his being status post 
fusion at L4 and L5."  On examination, there was limitation 
of thoracolumbar spine motion, but no radiculopathy or 
neurologic involvement.  No cervical spine or neck pathology 
was noted.

While the evidence shows that the veteran complained of neck 
pain during and after service, there has been no competent 
evidence submitted which demonstrates that he currently has 
any neck or cervical spine pathology to account for his 
complaints of pain; all objective examinations have shown 
normal neck and cervical spine findings.  

The veteran has complained of neck pain and this was noted on 
his VA examinations.  However pain is not analogous to 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (the claimant was seeking service connection 
for a neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court 
held that pain alone without a diagnosed or identifiable 
underlying malady or condition did not constitute a 
disability for which service connection may be granted.  
Subsequently, the Federal Circuit dismissed the issue of 
service connection stating it was precluded from reviewing 
the factual determinations of the Board or the Court.)  

In this case, the veteran is service connected for lumbar and 
thoracic spine disabilities, however no separate neck and/or 
cervical spine injury or pathology has been objectively 
demonstrated.  In the absence of competent evidence that 
demonstrates the appellant has disability, i.e. a diagnosed 
neck or cervical spine disorder, the Board is unable to 
identify a basis to grant service connection for a neck 
disability.  

While the appellant has offered his own arguments to the 
effect that he believes he has a chronic neck disability 
attributable to injury during service, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Hence, his opinion is insufficient to 
demonstrate that he has a current neck disorder that is 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).



ORDER

The appeal is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


